SHEEWOOD, J.
The defendant is a negro. In April, 1899, his wife owned three acres of land in the venue,, and on which he and his wife lived. Frank Holmes of the same race owned an adjoining tract of two acres, on which he and his wife lived.
Sometime previous to the occurrence which forms the subject of the charge contained in the indictment, a disagreement had arisen between Waters and Holmes respecting that fruitful subject of lawsuits and homicides, a division fence. As Holmes desired to withdraw from joining fences with Waters, he decided to erect his own fence and with that end in view, he and his wife Millie, went out to build his own fence, and while they were engaged in this work, Waters approached and interposed objections and without waiting for response, and when only about twenty steps away, fired on Holmes with a shotgun, the load of shot striking the victim squarely in the forehead, tore away its right part, and *134the victim fell dead. Not satisfied with this, defendant reloaded his gun and shot down Holmes’s widow, and then fled. A small hatchet was found some twenty steps from her body which she had used in repairing the fence.
Defendant, finally arrested at Cairo, Illinois, and brought back to Missouri for trial, stated he did the killing, but fearing mob violence, sought safety in flight.
On trial had, the homicide by defendant was admitted, but a plea of self-defense was interposed, defendant testifying in his own behalf that Holmes was endeavoring to come over on defendant’s land and join fences with that of defendant, and was working at the fence for that purpose, when defendant objected and Holmes made at him with a hatchet, threw it at him and tried to hit him with a piece of rail, when defendant shot him in self-defense.
The instruction given by the court was such as are usually given in cases of this sort. It embraces murder in the first degree, flight and the presumption arising from it unless countervailed, etc., etc., and the doctrine of self-defense.
No exception was saved during the trial to any ruling of the court except as to the overruling of the motion for a new trial, and consequently nothing that occurred during the trial is open for review. This embraces the point that the court failed to instruct on murder in the second degree, etc., etc., mentioned in that motion.
As no exception was saved as to the instruction given, and none as to the failure of the court to instruct on all questions of law, etc. (State v. Cantlin, 118 Mo. 100, and numerous other cases which have followed it), we can not consider the propriety of the action of the court in failing to instruct on murder in the second degree.
It is well enough, however, to say that a portion of the instruction given by the court was wrong; that portion relating to defendant’s voluntarily entering into the difficulty. *135This portion repeats tbe heresy condemned in State v. Rapp, 142 Mo. loc. cit. 448, and later eases.
But notwithstanding this error, inasmuch as no exception was saved to it, it is beyond our power to correct or revise the non-excepted-to error.
In conclusion, as the evidence fully supports the charge and verdict of murder in the first degree and as no error appears in the record in such shape as to admit of examination, we affirm the judgment, and direct the sentence of the law to be executed.
All concur.